DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants have submitted claim amendments on 3/8/2022 in response to the office action mailed 12/8/2021.  The status of the claims is as follows.

Claim Rejections - 35 USC § 112
3.	Claims 1-14, 22-27 and 29-35 are rejected under 35 U.S.C. 112(b) as being indefinite.
The above noted rejection is hereby withdrawn.


Claim Rejections - 35 USC § 102
4.	Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 4,746,717) to Larson  (hereinafter Larson).
The above noted rejection is hereby withdrawn.

s 1, 3-4, 8 and 22 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 5,369,210) to George et al.  (hereinafter George).
The above noted rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
6.	Claims 1-14, 22-27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0095444 A1) to Haile et al.  (hereinafter Haile) in view of the teachings of (US 6,680,364 B1) to Linemann (hereinafter Linemann).
The above noted rejection is hereby withdrawn.

NEW Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-14, 22-27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0095444 A1) to Haile et al.  (hereinafter Haile) in view of the teachings of (US 6,680,364 B1) to Linemann (hereinafter Linemann) in further view of (US 4,855,384) to Larson (hereinafter Larson).
Haile is directed toward water-dispersible polymer fibers made from sulfopolyesters.  Haile discloses at paragraph [0010] that is directed toward fibers made of water-dispersible polymers made from sulfopolyesters.  Haile discloses at paragraph [0011] that the sulfopolyester has a Tg of at least 25C.  Haile discloses at paragraph [0069] that suitable dicarboxylic acids includes adipic acid.  Haile discloses at paragraph [0071] that the sulfopolyester includes 4 to about 40% sulfomonomer residues having 2 functional groups and one or more sulfonate groups attached, which would be expected to produce a charge density of at least 0.4 to 0.9 meq/g that reads on Applicants range of charges.  Haile discloses at paragraph [0071] that nitrogen based cations may be used.  Haile discloses at paragraph [0081] that the water dispersible may be blended with polyvinyl pyrrolidone or polyacrylamides.   Haile discloses at paragraph [0081] that the water dispersible polymer fibers may be blended with fibers that are water non-dispersible.  Haile discloses at paragraph [0082] that the sulfopolyeser may be taliered to the end use properties and will break apart and completely disperse in water.  Haile discloses at paragraph [0085] that the sulfopolyesters are made by a polycondensation reaction.  Haile discloses at paragraph [0084] that one of the acids used to form the sulfopolyester is a sodiosulfoisophthalic acid.  Haile discloses at paragraph [0089] that the water dispersible structure is made by a combination of fibers.  Haile discloses at but is silent regarding having a polyamide being formed in the condensation reaction.  
Linemann is directed toward water dispersible polymers, but is silent regarding use in a structure combined with non-water disperbible fibers and sulfonate groups.  Haile and Linemann are both directed toward water dispersible condensation polymers and therefore are analogous art.    Linemann teaches at (C1, L51) that it is directed toward water dispersible polymers made from polyamides.  Linemann teaches at (C2, L25) that it is made by the condensation reaction of a mixture of diacids and diamines.  Linemann teaches at (C3, L51) that the polyamide is made by the mixture of a diacid and a diamine in a 1/1 ratio.  Linemann teaches at (C3, L25) that the diamine may be a hexamethylenediamine that reads on Applicants aliphatic diamine.  Linemann teaches at (C4, L45) that an adipic acid may be reacted with a hexamethylenediamine that reads on Applicants aliphatic diamine and diacid combination.    Linemann teaches at (C5, L55) that the polyamide has at least one sulfonate group on the dicarboxylic acid.  One skilled in the art would be motivated to modify the water dispersible fiber structure of sulfopolyesters by incorporating a percentage of diamine groups to form a polyamide condensation product in some or all of the water dispersible polymers to have greater heat stability and less processing restrictions to include the amine groups.
Larson is directed toward sulphonate containing systems.  Hailie and Larson are both directed toward sulphonate containing systems that are water dispersible and therefore are analogous art.    Larson teaches at (C2, L20) that an ethenically 
It would be obvious at the time of filing based on the disclosure of Hailie in view of the teachings of Linemann and Larson to modify the sulfonopolyester by adding or substituting up to 50% of the adipic acids with an adipic acid reacted with a hexamethylenediamine to increase heat stability that forms a prime facie case of obviousness that read on claims 1-14, 22-27 and 29-35.

Response to Arguments
10.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766